DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-8, 12-13, 15, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sower (US Patent Publication No. 2003/0172697 A1).

In regard to claim 1, Sower discloses a poultry litter-based (e.g. poultry waste) [Paragraph 0067] inorganic fertilizer [Paragraph 0069] comprising:
treated poultry litter (e.g. organic waste treatment) [Paragraph 0120, Fig. 6] formed from a poultry litter that has been acidified with sulfuric acid [Paragraph 0193] to destroy pathogens [Paragraph 0089], 
and ammoniated (e.g. converting released ammonia) [Paragraph 0193], wherein the treated poultry litter has at least 30 wt.% ammonium sulfate formed from the reaction of ammonia with the sulfuric acid (e.g. about 40% ammonium sulfate) [Paragraph 0258], and therefore has more than 6 wt.% nitrogen based on the total weight (e.g. about 8.5% N when calculated from 40% ammonium sulfate present). Furthermore, the limitations directed to the method of treatment of the poultry litter represent product-by-process limitations and the claimed fertilizer product is not limited to the manipulations of the recited steps, only the structure implied by the steps [MPEP 2113].

	In regard to claims 2, 4 and 7, Sower teaches wherein the treated poultry litter has at least 40 wt.% ammonium sulfate formed from the reaction of ammonia with the sulfuric acid (e.g. about 40% ammonium sulfate) [Paragraph 0258], and therefore has more than 8 wt.% nitrogen based on the total weight (e.g. about 8.5% N when calculated from 40% ammonium sulfate present) and at least 9 wt.% sulfur (e.g. about 9.7% S when calculated from 40% ammonium sulfate present).

	In regard to claim 5, although Sower does not explicitly disclose wherein at least 13% of the nitrogen is from nitrogen in the poultry litter, the source of the nitrogen (whether from the nitrogen in the poultry litter or alternative sources) does not form a patentable distinction from Sower’s teachings which described about 8.5% N when calculated from 40% ammonium sulfate present [Paragraph 0258].

	In regard to claims 6 and 13, Sower’s fertilizer derived from animal wastes comprises at least 0.91 wt.% potassium (e.g. a potassium content of at least about 5%) [Claim 1] and at least 2.5 wt.% total other nutrients (e.g. a phosphorous content of at least about 5%) [Claim 1].

	In regard to claim 8, Sower discloses a fertilizer comprising more than 10 wt.% nitrogen (e.g. at least about 10% nitrogen) [Claim 2].

	In regard to claim 12, Sower teaches a fertilizer comprising a metal sulfate (e.g. iron (II) sulfate) [Paragraph 0122].

	In regard to claim 15, Sower’s fertilizer is pathogen-free, odor-free and dust-free, obtained by temperature controlled incineration or combustion [Abstract]. It necessarily follows that incineration or combustion would destroy any viruses, viable weed seed, drugs, steroids, or pesticides as required by the claim.

In regard to claim 20, this is a product-by-process claim and product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113]. In this case the structure implied by the steps is a final dry poultry litter-based inorganic fertilizer wherein the poultry litter-based inorganic fertilizer comprises: at least 8 wt.% nitrogen wherein at least 13 wt.% of the nitrogen is from nitrogen in the poultry litter; at least 30 wt.% ammonium sulfate; at least 0.91 wt.% potassium which results from compounds present in the poultry litter; at least 9 wt.% sulfur; and at least 2.5 wt.% total other nutrients, secondary nutrients, and micronutrients from compounds present in the poultry litter.

Sower discloses a poultry litter-based (e.g. poultry waste) [Paragraph 0067] inorganic fertilizer [Paragraph 0069] comprising treated poultry litter (e.g. organic waste treatment) [Paragraph 0120, Fig. 6] formed from a poultry litter that has been acidified with sulfuric acid [Paragraph 0193] to destroy pathogens [Paragraph 0089], and ammoniated (e.g. converting released ammonia) [Paragraph 0193], wherein the treated poultry litter has about 40% ammonium sulfate [Paragraph 0258], about 8.5% N when calculated from 40% ammonium sulfate present, and about 9.7% S when calculated from 40% ammonium sulfate present. Sower’s fertilizer derived from animal wastes comprises at least 0.91 wt.% potassium (e.g. a potassium content of at least about 5%) [Claim 1] and at least 2.5 wt.% total other nutrients (e.g. a phosphorous content of at least about 5%) [Claim 1]. Although Sower does not explicitly disclose wherein at least 13% of the nitrogen is from nitrogen in the poultry litter, the source of the nitrogen (whether from the nitrogen in the poultry litter or alternative sources) does not form a patentable distinction from Sower’s teachings which described about 8.5% N when calculated from 40% ammonium sulfate present [Paragraph 0258].

	In regard to claim 22, Sower teaches wherein the treated poultry litter has at least 40 wt.% ammonium sulfate formed from the reaction of ammonia with the sulfuric acid (e.g. about 40% ammonium sulfate) [Paragraph 025].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 9-11, 16-19, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sower (US Patent Publication No. 2003/0172697 A1).

	In regard to claim 3, Sower discloses the treated poultry litter has about 40% ammonium sulfate) [Paragraph 0258]. Sower does not explicitly disclose a composition comprising at least 45 wt.% ammonium sulfate, however, the reference provides motivation for controlling the amount of nitrogen available in the fertilizer by incorporating nitrogen compounds such as ammonium sulfate [Paragraph 0171]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the NPK value of the fertilizer product by introducing additional ammonium sulfate within the claimed range. One of ordinary skill in the art would have been motivated to do so because fertilizer NPK can be tailored for specific markets [Paragraph 0171].

	In regard to claims 9-11, Sower teaches animal waste derived from chicken wastes [Claim 13]. Chicken waste is primarily bedding material and poultry excreta. While the reference does not explicitly disclose the weight percentage amount of bedding material, one of ordinary skill in the art would recognize chicken waste is typically comprised of at least 10 wt.% bedding material. While the Sower reference does not explicitly disclose carbonized carbon compounds formed from organic compounds present in the poultry litter reacted with the sulfuric acid, sulfur trioxide, or oleum and wherein the carbonized carbon compounds comprise carbonized bedding material, this process is an inherent process wherein the lignocellulose present in the poultry waste bedding material is converted to forms of carbon via addition of sulfuric acid.

In regard to claims 16-17, Sower teaches a fertilizer with a pH of about 6-7 [Paragraph 0193]. This overlaps with the claimed range and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists [MPEP 2144.05].

	In regard to claims 18 and 19, Sower discloses a dry granular product fertilizer (see rejection of claims 1), produced by a dryer pelletizer [Paragraph 0185, 0190]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a “dry” fertilizer would necessarily exhibit a moisture content of less than 12 wt. % as required by the claim.

In regard to claim 21, Sower teaches animal waste derived from chicken wastes [Claim 13]. Chicken waste is primarily bedding material and poultry excreta. While the reference does not explicitly disclose the weight percentage amount of bedding material, one of ordinary skill in the art would recognize chicken waste is typically comprised of at least 10 wt.% bedding material. While the Sower reference does not explicitly disclose carbonized carbon compounds formed from organic compounds present in the poultry litter reacted with the sulfuric acid, sulfur trioxide, or oleum and wherein the carbonized carbon compounds comprise carbonized bedding material, this process is an inherent process wherein the lignocellulose present in the poultry waste bedding material is converted to forms of carbon via addition of sulfuric acid.

	In regard to claim 23, Sower’s fertilizer derived from animal wastes comprises at least 4.5 wt.% total other nutrients (e.g. a phosphorous content of at least about 5%) [Claim 1]. Commercially available inorganic plant nutrients can be incorporated into the fertilizer, including phosphoric acid [Paragraph 0146]. It lies within the level of one of ordinary skill in the art to incorporate inorganic plant nutrients and micronutrient in proportions suitable to satisfy specific market demands [Paragraph 0146].

Claims 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sower (US Patent Publication No. 2003/0172697 A1) as applied to claims 1 and 20, respectively, and further in view of Fulton (The Ohio State University, 2016).

	In regard to claims 14 and 24, Sower teaches a fertilizer in the form of a granule of standard size [Paragraph 0215]. The reference does not explicitly teach the granule size and crush strength.

	Fulton is directed to physical properties of granular fertilizers. Common values for physical properties of common US purchased granular fertilizers include a particle diameter in the range of 1.5 – 3 mm and a crush strength in the range of 3 – 5 Newtons [Page 11, Table 3]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate Sower’s granular product with a size and crush strength within the ranges taught by Fulton. One of ordinary skill in the art would have been motivated to do so because Sower teaches, generally, a granule of standard size [Paragraph 0215] and one would look to the Fulton prior art for confirmation of standard size and strength.

Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive.

Applicant argues (pg. 6) that the combination of claims 1 and 18 is different from claim 19 because claim 1 recites "at least 30 wt.% ammonium sulfate formed from the reaction of ammonia with the sulfuric acid, sulfur trioxide, or oleum" which is not recited in claim 19. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).
18. A poultry litter-based inorganic fertilizer comprising: treated poultry litter formed from a poultry litter that has been acidified with at least one of sulfuric acid, sulfur trioxide, or oleum to destroy pathogens, weed seeds, drugs, hormones, and/or antibiotics and ammoniated to increase a nitrogen content in the treated poultry litter, wherein the treated poultry litter has more than 6 wt.% nitrogen based on the total weight, and at least 30 wt.% ammonium sulfate formed from the reaction of ammonia with the sulfuric acid, sulfur trioxide, or oleum, 
having a moisture content of less than 12 wt.%.
19. A poultry litter-based inorganic fertilizer comprising: treated poultry litter formed from a poultry litter that has been acidified to 
destroy pathogens, weed seeds, drugs, hormones, and/or antibiotics and ammoniated to increase a nitrogen content in the treated poultry litter, wherein the treated poultry litter has more than 6 wt.% nitrogen, at least 30 wt.% ammonium sulfate, and a moisture content of less than 12 wt.%, the wt.% is based on the total weight of the treated poultry litter.


The warning has been withdrawn in view of Applicant’s arguments and applicant’s right to restate (i.e., by plural claiming) the invention in a reasonable number of ways.

Applicant argues (Pg. 6) Sower’s process never acidifies the litter and does not add ammonia and thus Sower cannot anticipate, teach or suggest at last 30 wt.% ammonium sulfate formed from the reaction of ammonium with the acid components and therefore the claimed invention is not anticipated by Sower. Applicant was informed that the present claims contain “product-by-process limitations”. During the patent application process, the claim is compared against the prior art. Per MPEP 2113, product-by-process claims are limited to the final end-product claimed, and not the process steps claimed. The presently claimed product is the same as (e.g., anticipated) or an obvious variant of a prior art product and therefore the claim is not patentable. IF applicant believes that the process is important, the applicant may attempt to characterize the end-product by showing the end-product is, in fact, patentably distinct from the prior art product. And indeed there may be differences that can be elucidated through sophisticated testing and examination. Those differences could become the basis of patentability by being expressly claimed as a claim limitation. However, presently Sower discloses or makes obvious the structural requirements of the claimed inorganic fertilizer.

Applicant argues (Pg. 7) that without further knowledge of Sower's litter and what additions of magnesium salts, and Ca(OH)2 are made and what is directed as losses to his purge pond (622 - Fig. 6), one of ordinary skill in the art cannot compute the final concentration of ammonium sulfate in Sowers' product, nor how much product is left from a given quantity of waste litter. This argument is not persuasive. Sower explicitly teaches wherein the treated poultry litter exhibits about 40% ammonium sulfate [Paragraph 0258].

Applicant argues (pgs. 7-8), the claimed invention exhibits unexpected advantages of the as disclosed originally in the Specification at paragraphs [0025] and [0155]-[0357]. This argument is not persuasive. First, allegation of unexpected results cannot be used to overcome a rejection under 35 U.S.C. 102. Secondly, evidence of unexpected results, used to support nonobviousness, should be commensurate with “the full scope” of the claimed invention to overcome prima facie obviousness. 

Applicant argues (Pg. 8) the unexpected advantages of the claimed invention are discussed in the Rule 132 Declaration. The declaration under 37 CFR 1.132 filed 06/29/2022 is insufficient to overcome the rejection of the claims because the declaration is not applicable to the facts of the present Application. The declaration filed relates to a different Application (16/778,046) and evidence of unexpected results is compared to what would have been expected from prior art which has not been cited in the rejection of the present claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        July 20, 2022